                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                          8:17CR10

        vs.
                                                              ORDER ON APPEARANCE FOR
VICTOR WOLFE,                                               SUPERVISED RELEASE VIOLATION

                        Defendant.


        The defendant appeared before the Court on June 2, 2021 regarding Amended Petition for
Offender Under Supervision [41].       Kelly Steenbock represented the defendant.         Lecia Wright
represented the government. The defendant was advised of the alleged violation(s) of supervised
release, right to retain or appointment of counsel, and any right to a preliminary hearing in accordance
with Federal Rule of Criminal Procedure 32.1(a)(3).
        The government made an oral motion to dismiss Petition for Offender Under Supervision [38].
The government’s oral motion to dismiss Petition for Offender Under Supervision [38] is granted
without objection.
        The defendant is being released pending a final dispositional hearing.          Therefore, the
defendant does not have a right to a preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court
finds the petition sets forth probable cause to believe the defendant violated the terms of supervised
release. The defendant shall appear personally for a final dispositional hearing before Senior U.S.
District Judge Joseph F. Bataillon in Courtroom No. 3, Roman L. Hruska U.S. Courthouse, 111 South
18th Plaza, Omaha, Nebraska, at 9:30 a.m. on July 9, 2021.
         The government did not move for detention. The defendant shall be released on the current
terms and conditions of supervision to include participating in treatment at CenterPointe Campus for
Hope.


        IT IS SO ORDERED.


        Dated this 2nd day of June, 2021.

                                                        BY THE COURT:

                                                        s/ Susan M. Bazis
                                                        United States Magistrate Judge
